DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/1/2021 has been entered.
 Claims 14, 16, 18 and 20-26 pending. 
It is noted that claim 24 was amended in 11/6/2020 but the amendment was not incorporated into the amendments field 11/30/2020. 
This application is a 371 filing of PCT/KR2016/010480 filed 9/20/2016 (published as WO 2017052160 on 3/30/2017) which claims priority to KR10 2015-0133349 filed 9/21/2015. The certified copy of the foresight document is present. However, it is not in English nor accompanied by a translation. Applicant, therefore, cannot rely upon the foreign priority papers to overcome this rejection because a translation of said papers has not been made of record in accordance with 37 CFR 1.55.  See MPEP § 201.15. Therefore, the priority date of the claims is 9/20/2016.

Response to Amendments
The amendments have overcome the objections to the claims. As well, the rejections 

Information Disclosure Statement
An information disclosure statement filed 5/10/2021 has been identified and the document considered.  The corresponding signed and initialed PTO Form 1449 has been mailed with this action.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 14, 16, 20, 25 and 26 are rejected under 35 U.S.C. 102(a)(2) as being obvious over Fontoura et al (US Patent 7,544,669; see entire document) in view of Hirai et al (Molecular Therapy, 2014, pages 409-419; see entire document). This is a new rejection necessitated by applicants’ amendment. 
Fontoura et al teach a method of “DNA therapy” designed to improve neuropathy from 
“glutamic acid decarboxylase (65 and 67 kDa forms) (GAD)” “GAD + IL-10”
Fontoura et al do not teach direct administration to the CNS. However, it is known in the art that delivery intrathecally is a preferred method for treatment of neuropathic pain (see Hirai et al, e.g. abstract). 
Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to combine the method of administration taught by Hirai et al in the methods of Fontoura et al which teaches administration by vectors such as those used by Hirai to administer GAD and IL-10 to treat diabetes i.e. neuropathy. Such a modification would have resulted in a method encompassed by claim 14. As noted above: 1) Fontoura et al teach use of polynucleotide therapy to deliver genes for therapy GAD  + IL-10 wherein this combination is directed for diabetes with several goals that include lessening neuropathy and 2) Hirai et al teach that such therapy is mediated by intrathecal adminstration. A person of ordinary skill in the artwould have fdound it obvious to use the known method of targeting the CNS with AAV as taught by Hirai because the intrathecal method improves CNS transduction which is necessary for treatment of neuropathy. 
The pain is as recited in claim 16- diabetic neuropathic pain. Fontoura et al teach use of virus such as retrovirus, adenovirus and AAV (see e.g. (85) and (100). The sequences are formulated in pharmaceutical forms (see e.g. (98)).  
Hirai et al teachj that such methods are performed by injection (see e.g. abstract).


Claims 18 and 21-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fontoura et al (US Patent 7,544,669; see entire document) in view of Hirai et al (Molecular Therapy, 2014, pages 409-419; see entire document) as applied to claims 14, 16, 20, 25 and 26  above, and further in view of Relter et al (US 20130115218; see entire document) and Huang et al (US 20090010948; see entire document) and Palfi et al (Hum Gene Ther. 2012 Aug;23(8):847-58; see entire document). This is a new rejection necessitated by applicants’ amendment. 
Missing from the teachings of Fontoura and Hirai et al is the ratio of virus to virus and the sequences recited. 
Palfi explores administration of two AAV and finds that there is a range of ratios that is tolerable but 1:1 gives the best co expression results (see figure 6).  
Relter et al teach the sequence of GAD65 as set forth in SEQ I DNO:17. 
Huang et al teach the sequence of IL-10 as set forth in SEQ ID NO:16.
Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the sequences known in the art in the methods of Fontoura and Hirai as well as the known optimal ratio of two viruses. The possession of the sequences makes performing the method predictable and would have been in the ability of the practitioner to use. Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to combine the ratio of virus:virus as well as sequences taught by Relter and Huang and Palfi in the method of administration taught by Hirai et al in view of Fontoura. Such a modification would have resulted in a method encompassed by claims 18 and 21-24. As noted above: 1) Fontoura et al teach use of polynucleotide therapy to deliver genes for therapy GAD + IL-10 wherein this combination is directed for diabetes with several goals that include lessening neuropathy and 2) Hirai et al teach that such therapy is mediated by intrathecal administration 3) Relter and Huang teach the sequences of Gad and IL-10 and Palfi et al explore the variability of ratio of tow co-administered virus. A person of ordinary skill in the art would have found it obvious to use the known the art in the methods of Fontoura and Hirai as well as the known optimal ratio of two viruses. The possession of the sequences makes performing the method predictable and would have been in the ability of the practitioner to use and known and successfully used ratios. 

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  
Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 14-26 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 15-17 of copending Application No. 16/346,170. This rejection is maintained for reasons of record in the office action mailed 8/7/2020 and 2/12/021.
An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claims because the examined claim is either anticipated by, or would have been obvious over, the reference claims. Although the conflicting claims are not identical, they are not patentably distinct from each other because the cited claims of the instant invention are generic to all that is recited in claims 15-17 copending Application No. 16/346,170.  That is, the cited claims of copending Application No. 16/346,170 anticipate and fall entirely within the scope of the rejected claims of the instant application.  
Additionally, if a patent resulting from the instant claims was issued and transferred to an assignee different from the assignee holding the copending Application No. 16/346,170, then two different assignees would hold a patent to the claimed invention of copending Application No. 16/346,170, and thus improperly there would be possible harassment by multiple assignees.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIA MARVICH/Primary Examiner, Art Unit 1633